Buchanan, J.
This was a suit for damages caused by non-delivery of freight, and was commenced by sequestration. A rule was taken to set aside the sequestration, on the grounds, first, that the plaintiffs, on the face of the papers, had no right to a sequestration, and, secondly, that the affidavit was insufficient.
It is only necessary to consider the first of these grounds.
The petition sets forth that the shipment of cotton, which forms the basis of the plaintiffs’ demand, took place on the 11th of April, 1856, at Red River. The destination of the boat was New Orleans, and the cotton was consigned to Pmjne & Ha/'rison, merchants in that city.
The time of the boat’s arrival at her port of destination is not mentioned, but the bill for damages for non-delivery of the cotton is made out under date of the 25th April, 1856, and that date is assumed in the argument of plaintiffs as that of the default and consequent liability of the defendants, under Article 3204 of the Civil Code, paragraph 1. This suit was commenced on the 2d of July, 1856, more than sixty days afterwards. Under the settled jurisprudence of this court, as reviewed and confirmed in Blanchin v. Steamer Fashion, 10 An. 49, the privilege is lost.
The plaintiffs’ counsel have made an extended argument against the doctrine here spoken of, but we regard the question as no longer an open one. We may observe that the Legislature have indirectly sanctioned the limitation of privileges on ships and vessels created by our construction of the Articles of the Code, by establishing, in the Act of March 15 th, 1842, (p. 282) a longer limitation, for the privilege of a vendor of firewood to steamboats. See also Acts of 1853, p. 159.
Judgment affirmed, with costs.